Judgment unanimously affirmed. Memorandum: The verdict convicting defendant of three counts of criminal solicitation, second degree, was not against the weight of the evidence. The weight of the credible evidence supports the conclusion that while defendant was being held on burglary charges in the Erie County Holding Center, he solicited Kevin Daniels, an undercover State Police officer, to kill three witnesses who defendant knew were planning to testify against him. We further find that the court did not err by refusing defense counsel’s request to charge entrapment as an affirmative defense. There is no reasonable view of the evidence to support a conclusion that defendant was induced to commit these acts by law enforcement agents, nor did the evidence suggest that defendant was not predisposed to commit the crime (People v Alwadish, 67 NY2d 973, 974). We have examined defendant’s remaining argument and find it to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — criminal solicitation, second degree.) Present — Doerr, J. P., Denman, Green, Pine and Lawton, JJ.